DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 10 May and 6 June 2021 have been entered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onoue et al. (WO 2017/150692 A1).
Onoue et al. (hereafter referred to as Onoue) is drawn to a method for producing particles, as of Onoue, title and abstract. Onoue teaches the following method for making particles, as of page 33, Example 1, reproduced below.

Cyclosporine (product name: CYCLOSPORIN A, available from Tokyo Chemical Industry Co., Ltd.) (0.5 parts by mass), hydroxypropylcellulose (HPC-SSL, weight average molecular weight: 
The resultant Liquid A was discharged from discharging ports using a liquid-column resonance liquid-droplet discharging device (device name: GEN4, available from Ricoh Company, Ltd.) to form liquid droplets. The liquid-column resonance liquid droplet discharging device was the device illustrated in FIG. 1, the device having been modified to have one discharging port per one liquid-column resonance liquid-chamber. The resultant liquid droplets were dried using the device illustrated in FIG. 9 to obtain pharmaceutical particles. The resultant pharmaceutical particles were found to have a volume average particle diameter (Dv) of 3.50 micrometers, a number average particle diameter (Dn) of 3.33 micrometers, and a particle size distribution (Dv/Dn) of 1.05. Note that, the below-described conditions were used. Composition and physical properties of the resultant pharmaceutical particles are described in Tables 1 to 2-2 below.

As best understood by the examiner, the above process is understood to teach the required discharging step and the required solidifying step.
As to claim 1, the claim requires that the active substance is dispersed in a solid state in the liquid in the liquid storing unit, as required by claim 1, 3rd and 4th lines. In a separate embodiment, Onoue teaches the following, as of page 14, paragraph 0052, relevant text reproduced below, with annotation added by the examiner.

    PNG
    media_image1.png
    224
    1174
    media_image1.png
    Greyscale


Onoue is not anticipatory because the embodiments of Onoue teach an active agent being dissolved in a liquid solvent in a liquid storing unit, which does not read on the claimed requirement that the active agent be in the form of a solid dispersed (but not dissolved) in a liquid in the liquid storing unit. However, elsewhere in the reference, Onoue suggests the active agent to be dispersed in a liquid, and also suggests solid active agents. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) 
As to claim 1, the claim requires that after solidification, the physiologically active substance is dispersed in a solid state. Onoue teaches a solid dispersion on at least page 46, paragraph 0156. In such a solid dispersion, the physiologically active substance would have been dispersed in a solid state. Additionally, Onoue also teaches an example in which the drug is tranilast, as of Onoue, page 46, paragraph 0156, reproduced below.

    PNG
    media_image2.png
    324
    1065
    media_image2.png
    Greyscale

As best understood by the examiner, the melting point of tranilast is about 166 degrees Celsius. Additionally, HPC is understood to refer to hydroxypropyl cellulose, and is solid. As such, the skilled artisan would have understood that this composition of Onoue comprises a solid drug in a solid polymer which is dispersed in a liquid solvent. This appears to be what is recited by the instant claims. The examiner also notes that Onoue teaches multiple combinations of solid drugs with solid polymers and liquid solvents, as of Onoue, page 41, Table 1, reproduced below.

    PNG
    media_image3.png
    934
    762
    media_image3.png
    Greyscale

As to claim 1, the claim requires a particle with an average particle diameter ranging from 12 µm to 100 µm and a particle size distribution ranging from 1.00 to 1.50. Onoue teaches a particle size distribution of between 1.00 and 1.50, as of page 29, last paragraph. Onoue teaches particles with a diameter of 3.33-3.50 µm in page 33, paragraph 0115. Onoue, page 56, claim 5, teaches a 1-10 µm diameter. This is smaller than the diameter recited by the instant claims. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
As to claim 4, Onoue teaches stirring in the above-reproduced paragraph. This is understood to read on the required vibration device. Onoue also teaches applying vibration in the abstract.
As to claim 5, Onoue teaches a piezo electric element as of page 21, paragraph 0083.
As to claim 6, Onoue teaches a conveying gas, as of Onoue, page 32, top paragraph, wherein the conveying gas may be air. This is understood to read on the required air flow.
As to claim 8, cyclosporine A, as of Onoue, is understood to be a pharmaceutical compound.
As to claim 9, Onoue teaches a solid dispersion, as of page 46, paragraph 0156.
As to claim 10, the method of Onoue reproduced above is understood to form fine particles.
As to claim 11, Onoue teaches hydroxypropyl cellulose, as of the above-reproduced text. As best understood by the examiner, hydroxypropyl cellulose is slightly soluble in water and is biodegradable.
Note Regarding Reference Date: The instant application claims foreign priority to two Japanese applications, the earliest of which was filed on 9 February 2018. As such, for the purposes of this analysis, the instant application is understood to have an effective filing date of 9 February 2018.
102(a)(1) – English Publication: Onoue was published in English on 8 September 2017. This is less than one year earlier than the earliest effective filing date of the instant application. The Onoue publication also names inventors that are not named in the instant application. As such, a rejection is not precluded based upon the grace period exceptions of AIA  35 U.S.C. 102(b)(1)(A). See MPEP 2153.01(a).
102(a)(2): Onoue was effectively filed earlier than the effective filing date of the instant application. As the inventive entity in Onoue is not the same as in the instantly claimed invention, the exceptions under AIA  35 U.S.C. 102(b)(2)(A) would not appear to be applicable. See MPEP 2154.01(c).
102(a)(1) – Possible Earlier Japanese Publication: The examiner cites Japanese publication JP 2016-042424. This reference appears to be associated with PCT/JP2017/008384, which is the same PCT application as that associated with the Onoue reference. This document may have been available as early as 5 January 2017, as of page 2 of JP 2016-042424, relevant text reproduced below.

    PNG
    media_image4.png
    870
    1122
    media_image4.png
    Greyscale

As such, to the extent that JP 2016-042424 was published in Japanese on 5 January 2017 and is an English translation of Onoue, this would indicate that the contents of Onoue were published in Japanese over a year prior to the earliest effective filing date of the instant application of 9 February 2018, and that the exceptions under 35 U.S.C. 102(b)(1)(A) would not have been applicable.



Claims 1-2 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (International Journal of Pharmaceutics, Vol. 519, 2017, pages 213-219) in view of Onoue et al. (WO 2017/150692 A1).


    PNG
    media_image5.png
    276
    576
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    364
    594
    media_image6.png
    Greyscale

Suzuki teaches the following process, as of Suzuki, page 214, section 2.2, relevant text reproduced below, with text added by the examiner in brackets.

In the present study, HPC-SSL [Examiner note: this is hydroxypropylcellulose] was used for an ASD/CsA, [Examiner note: this is an amorphous solid dispersion of cyclosporine A] and the FDD [Examiner note: This refers to fine droplet drying] process using RICOH MH2420 (RICOH, Tokyo, Japan), an inkjet head, was conducted for preparation of the ASD/CsA (Fig. 1). Briefly, CsA (100 mg) and HPC-SSL (1900 mg) were dissolved in 1,4-dioxane. The 1,4-dioxane is a volatile solvent and can completely dissolve both CsA and HPC-SSL, and therefore was employed as a solvent in the present study. The solute concentration was 2% (w/v) to stably generate uniform droplets by atomization, and the solution was mixed for 1 h under constant stirring of 1000 rpm using a magnetic stirrer (AS ONE, Osaka, Japan), followed by filtration through a 1-mm filter. The filtered solution was fed at feed rate of 3 g/min into drying chamber using RICOH MH2420 with nozzle hole diameter of 8 mm. The atomized solution was dried with dry air. The dried particles were collected by cyclone separator into collection device. For the FDD process, the typical process parameters were frequency of piezo element, air flow temperature, and air flow rate, and these parameters were 310 kHz, 24 °C, and 50 m3/h, respectively. Spray-dried ASD formulation of CsA was also prepared as a reference formulation. Spray drying was performed using 2-fluid nozzle as an atomizer and Pulvis Mini Spray GS310 (Yamato Scientific Co., Ltd, Tokyo, Japan) under the following conditions: spray 3/h.

The above-reproduced figure 1A shows holes. The relevant liquid comprising the polymer is a solvent in which hydroxypropyl cellulose and cyclosporine A has been dissolved. The spray drying process of the above-reproduced paragraph is understood to be a form of a solidifying step.
For the purposes of this rejection, the examiner understands that Suzuki fails to teach dispersing a drug in a liquid, at least because Suzuki teaches dissolving a drug in a liquid.
Onoue is drawn to a method for producing particles, as of Onoue, title and abstract. This method may entail dispersing a therapeutically active agent in a liquid, forming droplets therefrom, and solidifying the droplets. See the rejection above over Onoue by itself.
Onoue does not teach the required drug content. Onoue also does not teach that the air flow is substantially perpendicular to the discharging direction of droplets.
It would have been prima facie obvious for one of ordinary skill in the art to have used the method of Suzuki to have conducted the process of Onoue. Both Suzuki and Onoue are drawn to methods of making particles comprising a physiologically active agent comprising preparing droplets comprising a liquid, a physiologically active substance, and a polymer, followed by solidification of said droplets. Onoue teaches that the physiologically active substance may be dissolved or dispersed, as of Onoue, page 17, paragraph 0072. As such, the skilled artisan would have been motivated to have conducted the process of Suzuki with physiologically active substance dispersed 
As to claim 1, the claim requires the physiologically active substance dispersed in a solid state. This appears to be taught by Suzuki, given that Suzuki refers to its composition as an amorphous solid dispersion, as of Suzuki, page 213, title and abstract.
As to claim 1, the claim requires a particle size of 12 µm to 100 µm with a narrow particle size distribution. Suzuki teaches smaller particles, as of page 216, Figure 3(B), reproduced below.

    PNG
    media_image7.png
    442
    583
    media_image7.png
    Greyscale

As such, the particles of Suzuki are smaller than the claimed particles, though appear to have a narrow size distribution. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a process comprising discharging a liquid comprising drug and polymer through holes and solidifying to form a particle is taught by the prior art; as 
As to claim 2, the claim requires a specific content of therapeutic agent. Suzuki teaches a content of 100 mg drug and 1900 mg polymer, as of Suzuki, page 214, section 2.2. This is 5% drug, which is less than the required 25% drug. This differs from the requirements of claim 2, and therefore does not anticipate claim 2. Nevertheless, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a process comprising discharging a liquid comprising drug and polymer through holes and solidifying to form a particle is taught by the prior art; as such, it would not have been inventive for the skilled artisan to have determined optimum or workable ranges of drug concentration by routine experimentation.
As to claim 4, the stirring described in the above-reproduced paragraph from Suzuki is understood to read on the required vibration.
As to claim 5, the above-reproduced paragraph and figure from Suzuki teaches a piezoelectric element.
As to claim 6, the above-reproduced paragraph from Suzuki teaches an air flow. While the above-reproduced paragraph does not appear to teach the reason for the air flow, the skilled artisan would have expected that the air flow would have prevented 
As to claim 7, as best understood by the examiner, the above-reproduced structure in figure 1B of Suzuki shows that the discharging direction of droplets and the direction of air flow are substantially perpendicular. This is because the direction of air flow through the drying chamber is down, whereas the direction of discharging droplets to the cyclone separator is to the side, as of figure 1B, reproduced above.
As to claim 8, cyclosporine A, as of Suzuki, is understood to be a pharmaceutical compound.
As to claim 9, Suzuki teaches a solid dispersion, as of Suzuki, abstract.
As to claim 10, the composition formed by the method of Suzuki is understood to be in a state of fine particles.
As to claim 11, Suzuki teaches cyclosporine A as the drug and hydroxypropylcellulose as the polymer. As best understood by the examiner, hydroxypropylcellulose is slightly water soluble and is biodegradable.
Note Regarding Reference Date: The instant application claims foreign priority to two Japanese applications, the earliest of which was filed on 9 February 2018. Suzuki was published online on 16 January 2017. This is over a year earlier than the earliest effective filing date. As such, Suzuki is prior art under AIA  35 U.S.C. 102(a)(1), and the exceptions under AIA  35 U.S.C. 102(b)(1) would not appear to be applicable.

Response to Arguments Regarding Obviousness Rejection
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 10 May 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s arguments, applicant argues that Onoue does not teach disclose, teach, or suggest a particle-producing method, wherein the liquid containing a physiologically active substance dispersed in a solid state in the liquid in the liquid-storing unit, as recited in claim 1 of the present application, as of page 6 of applicant’s response. Applicant points to Example 2 of Onoue, which is alleged to teach that tranilast is in the form of a mixed solution when in the liquid storing unit.
The examiner does not necessarily disagree with applicant’s position that Onoue teaches that the physiologically active agent is dissolved in a liquid to form a mixed solution in the examples of Onoue. The examiner does not necessarily disagree that this differs from the recited form of the physiologically active agent dispersed in a solid state in the liquid in the liquid storing unit. Nevertheless, elsewhere in the reference, Onoue teaches the physiologically active agent dispersed in the liquid solvent, rather than dissolved therein, as of Onoue, page 14, paragraph 0052. As Onoue also teaches solid physiological agents, the skilled artisan would have been motivated to have dispersed solid physiological agents in a solvent in the liquid storing unit. That dispersing physiological agents in a solvent (rather than dissolving said physiological agents therein) is taught in the broad disclosure of Onoue rather than in the examples of Onoue is not sufficient to overcome the applied rejection. The use of patents as 
Applicant then discusses paragraph 0156 of Onoue, as of applicant’s response, paragraphs bridging pages 6-7. Applicant argues that paragraph 0156 of Onoue is drawn to the properties of the final solid particle rather than the properties of the physiologically active substance when it is in the liquid storing unit. The examiner does not disagree with this. However, the examiner takes the position that the case of the physiologically active agent being dispersed or dispersible in the solvent, as of Onoue, page 14, paragraph 0052, does refer to the condition of the physiologically active substance and the liquid in the liquid storing unit. The rejection set forth above has been clarified to show that paragraph 0052 of Onoue is drawn to the condition of the physiologically active agent and the liquid solvent in the liquid storing unit, whereas paragraph 0156 of Onoue is drawn to the condition of the final product of Onoue, which is solid and does not comprise liquid solvent.
In applicant’s response, page 7, second paragraph, applicant argues that all of the examples of Onoue are drawn to the presence of a mixed solution of physiologically active agent in the liquid storing unit rather than a solid physiologically active agent dispersed in a liquid solvent in the liquid storing unit. This is not persuasive, as the teachings of Onoue are not limited to the examples, and also include the broad disclosure of the Onoue reference. See MPEP 2123, as cited above. As explained above, the broad disclosure of Onoue includes motivation for the skilled artisan to have 
Applicant presents arguments regarding Onoue, paragraph 0052, as of applicant’s response, paragraph bridging pages 7-8. Applicant argues that the “brief disclosure” of paragraph 0052 of Onoue, without more, would not have been sufficient to motivate one of ordinary skill in the art to use the liquid containing a physiologically active substance dispersed in a solid state in the liquid in the liquid-storing unit, especially in light that all Examples of Onoue teaches the liquid containing a physiologically active substance dissolved in the liquid in the liquid-storing unit. This is not persuasive. As explained above, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. As such, a rejection over subject matter the broad disclosure of a patent is permissible even if that subject matter is not part of the examples. See MPEP 2123.
Applicant then provides arguments relating to the volume average particle diameter, as of applicant’s response, page 8, top paragraph. As explained above, Onoue teaches particles with a diameter of 3.33-3.50 µm in page 33, paragraph 0115. Onoue, page 56, claim 5, teaches a 1-10 µm diameter. This is smaller than the diameter recited by the instant claims. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a process comprising discharging a liquid comprising drug and polymer through holes and solidifying to form a particle is taught by the prior art; as such, it 


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,772,836. Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the following reasons.
Instant claim 1 is drawn to a particle producing method. This method entails discharging a liquid from discharge holes on a liquid-storing unit to form droplets, and solidifying said droplets.
Conflicting claim 1 is drawn to a method that entails, among other steps, discharging a liquid comprising a physiologically active substance through a discharging port, followed by drying. Conflicting claim 8 recites a polymeric dispersing agent.
The instant and conflicting claims differ because the conflicting claims recite a number of features not recited by the instant claims, such as a liquid-column resonance liquid chamber and a standing wave. Nevertheless, the subject matter of the conflicting claims appears to be within the scope of that of the instant claims. This results in a prima facie case of anticipatory-type non-statutory double patenting.
The instant and conflicting claims differ because the particles made by the method of the conflicting claims are sized from 1-10 µm (as of conflicting claim 6), whereas the particles made by the method of the instant claims are sized from 12-100 µm. Nevertheless, it would have been prima facie obvious for one of ordinary skill in the art to have optimized the particles of the conflicting claims to have been in the size range recited by the instant claims. Where the general conditions of the instant claims are taught by the conflicting claims, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A), wherein the 

Response to Arguments Regarding Double Patenting Rejection
In applicant’s response, page 8, applicant requests that the double patenting rejection be held in abeyance. As such, this rejection has been maintained.

Additional Cited Prior Art
As an additional relevant reference, the examiner cites Sandler et al. (Journal of Pharmaceutical Sciences, Vol. 100, No. 8, August 2011, pages 3386-3395). Sandler et al. (hereafter referred to as Sandler) is drawn to the use of ink-jet technology to form drug delivery doses, as of Sandler, page 3386, title and abstract. Sandler teaches a generalized method for this, as of page 3387, figure 1, reproduced below.

    PNG
    media_image8.png
    855
    1020
    media_image8.png
    Greyscale

Nevertheless, Sandler appears to teach the drug dissolved in the solvent in the liquid storing unit rather than dispersed as a solid therein. This determination is made in view of Sandler, page 3388, left column, paragraph entitled “Ink Formulations.” In this paragraph, Sandler teaches solutions containing the drug substances paracetamol, caffeine, and theophylline were dissolved in PG–purified water (30:70 vol%). As such, Snadler appears to teach dissolving the drug in a liquid solvent rather than dispersing the drug in a liquid solvent.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612